Case 2:18-cv-02184-PKH Document 66                Filed 03/17/21 Page 1 of 1 PageID #: 1913




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

STEPHANIE REYGADAS                                                                   PLAINTIFF

v.                                    No. 2:18-CV-02184

DNF ASSOCIATES LLC                                                                 DEFENDANT

                                             ORDER

       This matter was remanded after appeal to the United States Court of Appeals for the Eighth

Circuit. This Court referred a motion for attorney’s fees and costs to the United States Magistrate

Judge for resolution, and after the Magistrate Judge entered an order awarding fees and costs to

Plaintiff, denied a motion to set aside that award. Because the award was dependent upon a

judgment that has now been vacated, after consultation with the parties, the Court finds that its

orders should be vacated and the award set aside.

       IT IS THEREFORE ORDERED that the order awarding fees and costs (Doc. 61) entered

on December 23, 2019, and the order (Doc. 64) entered on January 9, 2020, maintaining

that award are vacated, and the award of fees and costs is set aside.

       IT IS SO ORDERED this 17th day of March, 2021.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE
